DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 15 is no longer objected to, in view of Applicant’s arguments.
 Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered, but are moot because the new ground of rejection does not rely on any elements of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 5-7,11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination does not disclose the claimed gas-powered water heater wherein the controller determines the burner’s flame quality by storing and comparing initial time lengths with actual time length required to reach steady state operation.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,8-9,14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Branecky et al. (US 2010/0291494), Kociecki et al. (US 2004/0174265), and Cade (US 3,840,322).
Regarding claim 1, Branecky discloses a  gas powered water heater comprising: a storage tank for holding water ([0023]); a main burner (105) for burning gas to heat water in the storage tank; a flame sensor assembly (not shown, but implied [0024] to support the flame rod)  including: a probe (130, i.e. flame rod, Figure 1) positioned proximate the main burner to couple an electric current to the main burner (105) through a flame on the main burner and not to couple an electric current to the main burner when the flame (110)  is not present on the main burner ([0024]) , and a detector (140)  that provides signals representative of the electric current provided through the probe; and a controller (125) connected to the flame sensor assembly.
Branecky does not disclose  that  the probe positioned proximate the main burner to couple an electric current including an alternating current (AC) component and a direct current (DC) component to the main burner through a flame on the main burner and not to couple an electric current to the main burner when the flame is not present on the main burner, and a detector that provides signals representative of the electric current provided through the probe; the controller programmed to: control the main burner to selectively heat water in the storage tank, determine a length of time  that the signals representative of the electric current  alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current, and determine, based at least in part on the determined length of time, a strength of the flame on the main burner.  
However, Kociecki  (K) discloses a flame sensor circuit (10) useable in a water heater ([0002]) with a probe (18, Figure 1)  positioned proximate the main burner (20)  to couple an electric current including an alternating current (AC) component and a direct current (DC) component to the main burner through a flame (22) on the main burner and not to couple an electric current to the main burner when the flame is not present on the main burner ([0026]), and a detector (18) that provides signals representative of the electric current provided through the probe; the controller programmed to: control the main burner to selectively heat water in the storage tank, and determine,  a strength of the flame on the main burner, but does not disclose determining a length of time  that the signals representative of the electric current  alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a flame monitoring circuit that uses both AC and DC currents to more accurately detect flame quality and strength in order to avoid false shutdowns.
 Additionally, Cade (C) discloses an electrical control circuit (Abstract) that discloses determining a length of time that the signals representative of the electric current alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current (C9, L67-C10, L3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the controller of Kociecki to include a time delay in order to ensure that the circuit has reached a steady state and therefore provide more accurate flame control.
Regarding claim 2, Branecky (B), as modified, discloses the gas-powered water heater of claim 1, further comprising a display, wherein the controller is further programmed to display, on the display, an indication of the strength of the flame determined by the controller (B-140, [0025], i.e. state of the burner).
Regarding claim 8, Branecky (B), as modified, discloses the gas-powered water heater of claim 1, wherein the controller is programmed to output an alert when the determined strength of the flame on the main burner is less than a threshold value indicating a strong flame and greater than a threshold value indicating no flame is present ([0025]). 
Regarding claim 9, Branecky discloses a gas powered water heater comprising: a storage tank for holding water ([0023]); a main burner (105)  for burning gas to heat water in the storage tank; a display (140 i.e. detector has LED lights, [0025]); a flame sensor assembly (100) including: a probe (130,Figure 1)  positioned proximate the main burner to couple an electric current through a flame on the main burner, and a detector (140) that provides signals representative of the electric current provided through the probe; and a controller (125) communicatively coupled to the flame sensor assembly and the display, the controller programmed to: determine, based on the signals representative of the electric current, a length of time taken for a transition between a signal representative of no electric current and a signal representative of a steady state electric current, select, based at least in part on the determined length of time, a flame strength level from a plurality of more than three flame strength levels, and display, on the display, an indication of the selected flame strength level ([0001],[0034],[0025]).
Branecky does not disclose  that  the probe positioned proximate the main burner to couple an electric current including an alternating current (AC) component and a direct current (DC) component to the main burner through a flame on the main burner and not to couple an electric current to the main burner when the flame is not present on the main burner, and a detector that provides signals representative of the electric current provided through the probe; the controller programmed to: control the main burner to selectively heat water in the storage tank, determine a length of time  that the signals representative of the electric current  alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current, and determine, based at least in part on the determined length of time, a strength of the flame on the main burner.  
However, Kociecki  (K) discloses a flame sensor circuit (10) useable in a water heater ([0002]) with a probe (18, Figure 1)  positioned proximate the main burner (20)  to couple an electric current including an alternating current (AC) component and a direct current (DC) component to the main burner through a flame (22) on the main burner and not to couple an electric current to the main burner when the flame is not present on the main burner ([0026]), and a detector (18) that provides signals representative of the electric current provided through the probe; the controller programmed to: control the main burner to selectively heat water in the storage tank, and determine,  a strength of the flame on the main burner, but does not disclose determining a length of time  that the signals representative of the electric current  alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a flame monitoring circuit that uses both AC and DC currents to more accurately detect flame quality and strength in order to avoid false shutdowns.
 Moreover, Cade (C) discloses an electrical control circuit (Abstract) that discloses determining a length of time that the signals representative of the electric current alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current (C9, L67-C10, L3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the controller of Kociecki to include a time delay in order to ensure that the circuit has reached a steady state and therefore provide more accurate flame control.
Regarding claim 14, Branecky (B), as modified, discloses the gas-powered water heater of claim 9, wherein the controller is programmed to output an alert when the determined flame strength level is less than a flame strength level indicating a strong flame and greater than a flame strength level indicating no flame is present. (B- [0025]).
Regarding claim 15, Branecky discloses a gas powered appliance comprising: a burner (105) for burning gas; a display; a flame sensor assembly including: a probe (130) positioned proximate the burner to couple an electric current to the burner through a flame (110) on the burner and not to couple an electric current to the burner when the flame is not present on the burner, and a detector (140)  that provides signals representative of the electric current provided through the probe; and a controller(125) communicatively coupled to the flame sensor assembly and the display, but not that  the controller  is programmed to: determine, based on the signals representative of the electric current, a length of time taken for a transition between a signal representative of no electric current and a signal representative of a steady state electric current, determine, based at least in part on the determined length of time, a strength of the flame on the burner, and display, on the display, an indication of the determined strength of the flame, the indication selected by the controller from more than three possible strengths of the flame ([0001],[0034],[0025]).
Branecky does not disclose  that  the probe positioned proximate the main burner to couple an electric current including an alternating current (AC) component and a direct current (DC) component to the main burner through a flame on the main burner and not to couple an electric current to the main burner when the flame is not present on the main burner, and a detector that provides signals representative of the electric current provided through the probe; the controller programmed to: control the main burner to selectively heat water in the storage tank, determine a length of time  that the signals representative of the electric current  alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current, and determine, based at least in part on the determined length of time, a strength of the flame on the main burner.  
However, Kociecki  (K) discloses a flame sensor circuit (10) useable in a water heater ([0002]) with a probe (18, Figure 1)  positioned proximate the main burner (20)  to couple an electric current including an alternating current (AC) component and a direct current (DC) component to the main burner through a flame (22) on the main burner and not to couple an electric current to the main burner when the flame is not present on the main burner ([0026]), and a detector (18) that provides signals representative of the electric current provided through the probe; the controller programmed to: control the main burner to selectively heat water in the storage tank, and determine,  a strength of the flame on the main burner, but does not disclose determining a length of time  that the signals representative of the electric current  alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a flame monitoring circuit that uses both AC and DC currents to more accurately detect flame quality and strength in order to avoid false shutdowns.
 Additionally, Cade (C) discloses an electrical control circuit (Abstract) that discloses determining a length of time that the signals representative of the electric current alternate between a signal representative of no electric current and a signal representative of a steady state electric current before settling to the signal representative of no electric current or the signal representative of the steady state electric current (C9, L67-C10, L3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the controller of Kociecki to include a time delay in order to ensure that the circuit has reached a steady state and therefore provide more accurate flame control.
Regarding claim 20, Branecky (B), as modified, discloses the gas- powered appliance of claim 15, wherein the controller is programmed to output an alert when the determined strength of the flame on the burner is less than a threshold value indicating a strong flame and greater than a threshold value indicating no flame is present (B- [0025]).
 Claims 3,4,10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over. Branecky et al. (US 2010/0291494), Kociecki et al. (US 2004/0174265), Cade (US 3,840,322), and Racaj (US 2012/0288806).
Regarding claim 3, Branecky (B), as modified, discloses the gas-powered water heater of claim 2, but not that the indication of the strength of the flame comprises an indication of one of a plurality of predetermined strengths, and the plurality of predetermined strengths comprises more than three strengths. 
However, Racaj (R) discloses a flame sensing device (Abstract) wherein the indication of the strength of the flame comprises an indication of one of a plurality of predetermined strengths, and the plurality of predetermined strengths comprises more than three strengths 28, [0025]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a display with a plurality of outputs indicative of the condition of the flame’s strength to allow the user to see degradation occurring before actual failure, so as to allow for presumptive actions, such as servicing the device. 
Regarding claim 4, Branecky (B), as modified, discloses the gas-powered water heater of claim 3, wherein the display comprises a plurality of light emitting diodes (LEDs), and the controller is programmed to light a different number of LEDs for each different predetermined strength (B- [00025]). 
Regarding claim 10, Branecky (B), as modified, discloses the gas- powered water heater of claim 9, wherein the display comprises a plurality of light emitting diodes (LEDs), and the controller is programmed to light a different number of LEDs for each different flame strength level (B- [00025]). Please refer to the analysis of claim 3 for justification of the combination.
Regarding claim 16, Branecky (B), as modified, discloses the gas- powered appliance of claim 15, wherein the display comprises a plurality of light emitting diodes (LEDs), and the controller is programmed to light a different number of LEDs to indicate each of the more than three possible strengths of the flame (B- [00025]). Please refer to the analysis of claim 3 for justification of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762